YOUNG, J.
Margaret McGovern had entered into a contract with the village of Maumee to construct at her own expense a water main on the street where she resided, and that the village purchase said main within a period of five years. This contract was accepted by the council of the village, and the mains constructed under the supervision of the engineer of the village.
McGovern brought this action to recover from the village the agreed price of the said mains. The village defended that it was without authority to make the contract, and that no certification was made by the clerk of the village showing that money to meet the obligation was in the treasury when the contract was entered into. The Lucas Common Pleas held for McGovern. The Court of Appeals on prosecution of error held:
1. The contentions of the village apply only in eases where payment is to be made out of money raised by taxation.
2. In view of the fact that these mains produced revenue in water rentals and could be paid for from such revenues, judgment of Common Pleas affirmed. (109 OS. 440 followed).
Judgment affirmed.